--------------------------------------------------------------------------------

Exhibit 10.1
 


BROWN & BROWN, INC.


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is entered into by and between BROWN & BROWN, INC.,
hereinafter called the "Company," and J. HYATT BROWN, hereinafter called
"Employee," effective July 1, 2009.


BACKGROUND


Employee is the Chairman of the Company.  Employee previously also served as
Chief Executive Officer of the Company, until Employee’s retirement from that
position effective July 1, 2009.  The Company desires to continue to obtain the
benefit of services by the Employee, and the Employee desires to continue to
render services to the Company.


Accordingly, in consideration of the mutual covenants and representations set
forth below, the Company and Employee agree as follows:


TERMS


1.           Definitions.  "Company" means Brown & Brown, Inc. and with respect
to paragraph 9, hereof, also means its subsidiaries, affiliated companies and
any company operated or supervised by the Company, as well as any successor
entity formed by merger or acquisition, including any company that may acquire a
majority of the stock of Brown & Brown, Inc.  "Employee" means J. Hyatt Brown
and with respect to paragraph 10 hereof also means any company or business in
which Employee has a controlling or managing interest.


2.           Employment. The Company hereby employs or continues to employ
Employee upon the terms and conditions set forth in this Agreement.


3.           Term.  The term of the Agreement shall be continuous until
terminated by either party as provided herein.  This Agreement supersedes all
prior employment agreements or arrangements existing as between the Company and
the Employee.


4.           Extent of Duties.  At the time of execution of this Agreement,
Employee shall be continuing to serve as Chairman of the Board of the Company
and shall also be employed to render assistance with acquisitions and
recruitment.  Employee shall perform the duties associated with such position
and shall commit such of his time and effort required in completing and
fulfilling those duties and responsibilities commensurate with and like in
amount to the time committed by the Employee in fulfilling the same as of the
execution hereof. During the term of his employment under this Agreement,
Employee shall not directly or indirectly engage in the insurance business in
any of its phases, either as a broker, agent, solicitor, consultant or
participant, in any manner or in any firm or corporation engaged in the business
of insurance or re-insurance, except for account of the Company or as agreed by
the Company.
 

--------------------------------------------------------------------------------


 
5.   Compensation.  During the term of this Agreement, Employee shall be
compensated in such amount as is mutually agreed upon between Company and
Employee. The Employee shall participate in and receive comparable benefits as
are provided by the Company to its other personnel from time to time.


6.           Termination.  This Agreement may be terminated:


 
(a)
by mutual consent of the Company and Employee;



 
(b)
by Employee upon thirty (30) days written notice to the Company; or



 
(c)
by the Company upon thirty (30) days written notice to Employee.



Termination of Employee's employment under this Agreement shall not release
either Employee or the Company from obligations hereunder arising or accruing
through the date of such termination nor from the post-termination provisions of
this Agreement.  Termination may be without cause and no cause need be stated in
notice of termination.  On notice of termination of or by the Employee, the
Company has the power to suspend the Employee from all duties on the date notice
is given, and to immediately require return of all Confidential Information as
described in the Agreement.



7.           Confidential Information; Non-Piracy Covenants.  (a)  Employee
recognizes and acknowledges that the Confidential Information (as hereafter
defined) constitutes valuable, secret, special, and unique assets of
Company.  Employee covenants and agrees that, during the term of this Agreement
and following termination (whether voluntary or involuntary), he or she will not
disclose the Confidential Information to any person, firm, corporation,
association, or other entity for any reason or purpose without the express
written approval of Company and will not use the Confidential Information except
in Company's business.  It is expressly understood and agreed that the
Confidential Information is the property of Company and must be immediately
returned to Company upon demand therefor.  The term Confidential Information
includes each, every, and all written documentation related to Company or its
business that is not public information, whether furnished by Company or
compiled by Employee, including but not limited to:  (1)  lists of the Company's
customers, companies, accounts and records pertaining thereto; (2)  customer
lists, prospect lists, policy forms, and/or rating information, expiration
dates, information on risk characteristics, information concerning insurance
markets for large or unusual risks, and all types of written information
customarily used by Company or available to the Employee; (3)  information
related to any of Company's programs and marketing strategies; (4)  information
known to Employee but not reduced to written or recorded form; (5) underwriting
information received from customers; and (6) Employee's recollection of
Confidential Information.


(b)           For a period of three (3) years following termination of
Employment (whether voluntary or involuntary), Employee specifically agrees not
to solicit, accept, nor service, directly or indirectly, as insurance solicitor,
insurance agent, insurance broker, insurance wholesaler, managing general agent,
consultant, or otherwise, for Employee's accounts or the accounts of any other
agent, or broker, or insurer, either as officer, director, stockholder, owner,
partner, employee, promoter, consultant, manager, or otherwise, any insurance or
bond business of any kind or character from any person, firm, corporation, or
other entity, that is a customer or account of the Company during the term of
this Agreement or from any prospective customer or account to whom the Company
made proposals while Employee was employed by Company.  Should a court of
competent jurisdiction declare any of the covenants set forth in this paragraph
unenforceable due to an unreasonable restriction of duration, geographical area
or otherwise, each of the parties hereto agrees that such court shall be
empowered to rewrite or reform any such covenant and shall grant Company
injunctive relief reasonably necessary to protect its interest.
 
2

--------------------------------------------------------------------------------


 
(c)           Employee agrees that Company shall have the right to communicate
the terms of this Agreement to any third parties, including but not limited to,
any past, present or prospective employer of Employee.  Employee waives any
right to assert any claim for damages against Company or any officer, employee
or agent of Company arising from disclosure of the terms of this paragraph.


(d)           In the event of the breach or threatened breach of the provisions
of this paragraph, Company shall be entitled to injunctive relief as well as any
other applicable remedies at law or in equity.


8.           Organizing Competitive Businesses; Soliciting Company
Employees.  Employee agrees that so long as he is working for Company he will
not undertake the planning or organizing of any business activity competitive
with the work he performs.  Employee acknowledges that the Company has made a
significant investment in developing and training a competent work
force.  Employee agrees that he will not, for a period of two (2) years
following termination of employment with Company, directly or indirectly,
solicit any of the Company's employees to work for Employee or any other
competitive company.


9.           Protection of Company Property.  All records, files manuals, lists
of customers, blanks, forms, materials, supplies, computer programs and other
materials furnished to the Employee by the Company, used by him on its behalf,
or generated or obtained by him during the course of his employment, shall be
and remain the property of Company.  Employee shall be deemed the bailee thereof
for the use and benefit of Company and shall safely keep and preserve such
property, except as consumed in the normal business operations of
Company.  Employee acknowledges that this property is confidential and is not
readily accessible to Company's competitors.  Upon termination of employment
hereunder, the Employee shall immediately deliver to Company or its authorized
representative all such property, including all copies, remaining in the
Employee's possession or control.


10.         Attorney Fees and Expenses.   The Company shall pay all legal fees
and related expenses (including the costs of experts, evidence and counsel)
incurred by the Employee as they become due as a result of the Employee seeking
to obtain or enforce any right or benefit provided by this Agreement or by any
other plan or arrangement maintained by the Company under which the Employee is
or may be entitled to receive benefits.
 
3

--------------------------------------------------------------------------------


 
11.         Successors and Assigns.


(a)           This Agreement shall be binding upon and shall inure to the
benefit of the Company, its successors and assigns and the Company shall require
any successor or assign to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. The term
“Company” as used herein shall include such successors and assigns.  The term
“successors and assigns” as used herein shall mean a corporation or other entity
acquiring all or substantially all the assets and business of the Company
(including this Agreement) whether by operation of law or otherwise.


(b)           Neither this Agreement nor any right or interest hereunder shall
be assignable or transferable by the Employee, his beneficiaries or legal
representatives, except by will or by the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Employee’s legal personal representative.


12.         Notices.  Any notices required or permitted to be given under this
Agreement shall be sufficient in writing and if sent by Certified Mail to:


Employee at:


220 South Ridgewood Avenue
Daytona Beach, Florida  32115


and to the Company at:


3101 W. Martin Luther King, Jr. Blvd., Ste. 400
Tampa, Florida  33607
Attn:  Chief Corporate Counsel


or such other address as either shall give to the other in writing for this
purpose.


13.         Waiver of Breach.  The waiver of either party of a breach of any
provision of the Agreement shall not operate or be construed as a waiver of any
subsequent breach by the other party.


14.         Entire Agreement.  This instrument contains the entire Agreement of
the parties.  All contracts entered into which are dated prior to this Agreement
are considered null and void.  Employee agrees that no verbal or other
statement; inducement or representation relied upon by Employee for the
execution of this Agreement has been made to Employee which is not contained in
this Agreement.  This Agreement may not be changed orally but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification, extension or discharge is south.  A waiver by Company of
any condition or term in this Agreement shall not be construed to have any
effect on the remaining terms and conditions nor shall said waiver, if any, be
construed as permanent or binding for the future.



15.         Florida Law to Govern; Venue. This Agreement shall be governed by
and construed according to the laws of the State of Florida without giving
effect to the conflict of law principles thereof.  Any action brought by any
party relating to this Agreement shall be brought and maintained in a court of
competent jurisdiction in Volusia County, Florida.
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.




WITNESSES:
                 
 
  /s/ J. Hyatt Brown      
J. HYATT BROWN
                     
 
       
as to Employee
                           
WITNESSES:
 
BROWN & BROWN, INC.
                               
 
 
By:
/s/ Jim Henderson        
Jim Henderson
       
Vice Chairman and
       
Chief Operations Officer
 
 
       
as to Brown & Brown
       

 
 
 
5